Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 has been received and considered by the examiner.

Response to Amendment
The amendments filed October 22, 2020 have been entered. Accordingly, claims 1-17 are currently pending and have been examined. Claims 1-2, 5-7, and 14-17 have been amended by applicant. The previous drawing objections have been withdrawn and the replacement “Drawing” dated 10/22/2020 has been received and accepted. The replacement “Specification” dated 10/22/2020 has been received and accepted. The precious claim interpretations have been withdrawn due to applicant amendments. The previous 112b rejections have been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,918,199 in view of Michaelsen (US Patent No. 3,628,489).
Instant Application: 16,151,369
US Patent No. 10,918,199
A aquaculture net cleaning system comprising;
An apparatus for cleaning nets underwater comprising
at least one propeller housing with a centrally disposed axis with a plurality of blades extending therefrom;
a cleaning head formed from a plurality of propellers mounted to a hub that is rotated by a motor,
an outer perimeter ring secured to an outer tip of each said blade; a plurality of knuckles secured to said outer perimeter ring,
said propellers having a perimeter rim for receipt of cleaning knuckles,
each said knuckle including a curved forward surface constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades
each said knuckle having a length with a forward slope facing a direction of rotation and leading from a proximate end attached to said perimeter rim to a peak extending outwardly from said perimeter rim to a rearward slope facing away from the direction of rotation and leading from said peak to a distal end attached to said perimeter rim
blades provides thrust for positioning said knuckles against the aquaculture net positioned underwater whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said curved forward surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net.
wherein rotation of said propeller provides thrust for positioning said cleaning head against a net positioned underwater whereby said knuckles are constructed and arranged to remove fouling from the net causing the net to ride up the forward slope of each knuckle and upon the net traversing the knuckle peak the net returns to position.


As shown above, claim 1 of the instant application recites an aquaculture net cleaning system with at least one propeller housing with a plurality of blades, an outer perimeter ring secured to an outer tip of each said blade, and a plurality of knuckles secured to said outer perimeter ring, wherein said knuckle including a curved forward surface whereby said knuckles remove fouling from the aquaculture net.
Claim 1 of the 10,918,199 patent similarly recites an apparatus for cleaning nets underwater with cleaning head having a plurality of propellers, a perimeter rim for receipt of cleaning knuckles, wherein said knuckle having a length with a forward slope facing a direction of rotation and leading from a proximate end attached to said perimeter rim to a peak extending outwardly from said perimeter rim to a rearward slope facing away from the direction of rotation and leading from said peak whereby said knuckles are constructed and arranged to remove fouling from the net.
Claim 1 of the 10,918,199 does not appear to recite a knuckle having a curved forward surface.
Michaelsen teaches it was known in the art to have a plurality of knuckles (Figure 1 element 16) secured to said outer perimeter ring (element 16 is secured to element 14 (outer perimeter ring) via element 34/36, see also col. 3, ll. 35-39), each said knuckle including a curved forward surface (upper curved surface of element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of the 10,918,199 to incorporate the teachings of Michaelsen to provide a knuckle having a curved forward surface. Doing so allows the user to enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said outer diameter" and “said inner diameter” in line 2. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites the limitation "said curved surface is calculated by a cosine angle parallel to a net face and a sine angle perpendicular to the net face". However, the calculation of said curved surface does not further limit the structure of the curved surface of the knuckle, but only states that a calculation can be made in order to determine the cosine and sine angles.  Applicant may cancel the 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindgren (US Pub. No. 2012/0260443).
Regarding claim 1 Lindgren discloses: a aquaculture net cleaning system (Figure 1 element 4) comprising; at least one propeller housing (Figure 6a element 20A) with a centrally disposed axis (see Detail X-X in the annotated figure below) with a plurality of blades (Figure 6 element 26) extending therefrom; an outer perimeter ring (Figure 6 element 28) secured to an outer tip of each said blade (see Detail A in the annotated figure below); a plurality of knuckles (Figure 6 element 32) secured to said outer perimeter ring (see figure 6 element 32 is secured to element 28 via element 34), each said knuckle including a curved forward surface (See Detail B in the annotated figure 2 below) constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades (see paragraph 0096, ; wherein rotation of said blades provides thrust for positioning said knuckles against the aquaculture net positioned underwater (paragraph 0093, ll. 6-10) whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said curved forward surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net (see figures 10A- 10D showing element 32 interacting with a strand (element 7) of the net and have the strand of the net ride up said curved forward surface (curved area by element 46) and then releases element 7 upon the aquaculture net traversing said knuckle the aquaculture net returns to position (as best shown in figure 10D) thus cleaning the net and see also paragraph  0096, ll. 1-27 where the prior art states the cleaning interaction between element 32 and the screen strand (element 7) of the net where the cleaning apparatus (element 4) with the use of element 32 are used to move about the cage (element 1) until the screen surfaces have been cleaned).

    PNG
    media_image1.png
    681
    709
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    552
    media_image2.png
    Greyscale


Regarding claim 12 Lindgren discloses: the aquaculture net cleaning system according to Claim 1 wherein said knuckles are not symmetrical (see figures 10A-10D element 32 being not symmetrical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US Pub. No. 2012/0260443).
Regarding claim 5, Lindgern discloses: the aquaculture net cleaning system according to claim 1 wherein a cleaning surface of the knuckle (the outer edges of is over 66 degrees measured from perpendicular to the propeller rim and tangent to the cleaning surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying the angles of the cleaning surface of the knuckle to be over 66 degrees measured from perpendicular to the propeller rim and tangent to the cleaning surface. Doing so allows the knuckles to extend beyond the perimeter rim in order to enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets.
Regarding claim 6, Lindgren modified discloses: the aquaculture net cleaning system according to claim 5 wherein said cleaning surface is unsymmetrical (see figures 10A-D showing element 32 cleaning surface being unsymmetrical) where a trailing surface (element 46) is relieved to allow faster net recovery (Giving that there is no structural distinguish of the trailing surface and the prior art and since all structural limitations are met. The claim function will be met by the prior art).
Regarding claim 7, Lindgren modified discloses: the aquaculture net cleaning system according to Claim 5 wherein said cleaning surface of said curved surface (see figure 9 element 32 has a curved surface on the outer surface) is calculated by a cosine angle (the prior art meets the claim limitation by virtue of the surface being capable of being calculated by the cosine angle) parallel to a net (see figures 10A-D where element 32 interacts with the net face element 7) and a sine angle perpendicular to the net (the prior art meets the claim limitation by virtue of the surface being capable of being calculated by the sine angle) see MPEP 2111.04.
Regarding claim 8, Lindgren modified discloses all the limitations as stated above in the rejection of claim 7, but appears to be silent the aquaculture net cleaning system according to Claim 7 wherein said curved surface has about a 22 degree angle from centerline with a .927 cosine angle and a .374 sine angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying said curved surface of said knuckle to be has about a 22 degree angle from centerline with a .927 cosine angle and a .374 sine angle, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art and the applicant fails to demonstrate the criticality of the angles. The motivation for doing so would be to have the knuckles be a size that extends outside of the propellers so that it can enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets. See MPEP2144.04.
Regarding claim 9, Lindgren discloses Lindgren modified discloses all the limitations as stated above in the rejection of claim 7, but appears to be silent the aquaculture net cleaning system according to Claim 7 wherein said curved surface has about a 30 degree angle from centerline with a .866 cosine angle and a .5 sine angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying 
Regarding claim 10, Lindgren modified discloses all the limitations as stated above in the rejection of claim 7, but appears to be silent the aquaculture net cleaning system according to claim 7 wherein said curved surface has about a 65 degree angle from centerline with a .406 cosine angle and a .906 sine angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying said curved surface of said knuckle to be has about a 65 degree angle from centerline with a .406 cosine angle and a .906 sine angle, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art and the applicant fails to demonstrate the criticality of the angles. The motivation for doing so would be to have the knuckles be a size that extends outside of the propellers so that it can enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets. See MPEP2144.04.
Regarding claim 13, Lindgren modified discloses: the aquaculture net cleaning system according to Claim 1 wherein said knuckles are removably fastened to said perimeter ring (see paragraph 0095, ll. 1-9 where the prior art states that knuckles (element 32) further comprises a strip (element 36) with a number of holes (element 38) that are brought to alignment with pins (element 34) of the perimeter ring (element 28) in order to be removably fastened), but appears to be silent wherein said knuckles have a length of less than 2 inches. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying the knuckles length to be less than 2 inches, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to have the knuckles be a size that extends outside of the propellers so that it can enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets. See MPEP2144.04.
Claims 1-4, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US Pub. No. 2012/0260443) in view of Michaelsen (US Patent No. 3,628,489).
Regarding claim 1, Lindgren discloses: a aquaculture net cleaning system (Figure 1 element 4) comprising; at least one propeller housing (Figure 6a element 20A) with a centrally disposed axis (see Detail X-X in the annotated figure below) with a plurality of blades (Figure 6 element 26) extending therefrom; an outer perimeter ring (Figure 6 element 28) secured to an outer tip of each said blade (see ; and wherein rotation of said blades provides thrust for positioning said knuckles against the aquaculture net positioned underwater (paragraph 0093, ll. 6-10).

    PNG
    media_image1.png
    681
    709
    media_image1.png
    Greyscale

However, Lindgren appears to be silent with respect to a plurality of knuckles secured to said outer perimeter ring, each said knuckle including a curved forward surface constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades; whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said curved forward surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net.
Michaelsen teaches it was known in the art to have a plurality of knuckles (Figure 1 element 16) secured to said outer perimeter ring (element 16 is secured to element 14 (outer perimeter ring) via element 34/36, see also col. 3, ll. 35-39), each said knuckle including a curved forward surface (see Detail A in the annotated figure below) constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades; whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said curved forward surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net (the knuckle (element 16) as taught by Michaelsen, now in place on the perimeter rim of the apparatus as taught by Lindgren, are constructed and arranged to remove fouling (col. 1, ll. 67-68) and since the prior art discloses all of the structural limitations of the applicant’s knuckles having curved forward surface, the claim function will be met by the prior art.).

    PNG
    media_image3.png
    649
    639
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindgren to incorporate the teachings of Michaelsen to provide a plurality of knuckles secured to said outer perimeter ring, each said knuckle including a curved forward surface constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades; whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said curved forward surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net. Doing so allows the user to enhance the cleaning of the net or cage by utilizing a ridged cleaning feature that can assist in the removal of denser objects like mussels, barnacles and kelp that grow on nets.
Regarding claim 2, Lindgren modified appears to be silent regarding the aquaculture net cleaning system according to Claim 1 wherein angles measured from tangent to said curved surface from the base of the knuckle changes from 20 degrees to over 45 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying the angles measured from tangent to said curved surface from the base of the knuckle changes from 20 degrees to over 45 degrees, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to have the knuckles be a size that extends outside of the propellers so that it can enhance the cleaning of the net or cage by utilizing a ridged 
Regarding claim 3, Lindgren modified discloses the aquaculture net cleaning system according to Claim 1 wherein said curved surface approximates a radius (see Detail A in the annotated figure below), but appears silent with respect to of over 2 inches.

    PNG
    media_image3.png
    649
    639
    media_image3.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying the radius of the said curved surface to be over 2 inches, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to have the knuckles be a size that extends outside of the propellers so that it can enhance the cleaning of the net or cage by 
Regarding claim 4, Lindgren modified discloses a degree (see Detail B in the annotated figure below) exists from said curved surface of said knuckle and a centerline (see Detail X-X in the annotated figure below), but appears to be silent wherein said curved surface of said knuckle is about 30 degrees from a centerline of said knuckle wherein about 30% of the power to said propeller system is directed to said blades and about 70% to said knuckles.


    PNG
    media_image4.png
    727
    728
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying 
Regarding claim 11, Lindgren modified discloses the aquaculture net cleaning system according to Claim 1 wherein said curved surface is constructed and arranged to apply about 7.6 lbs. of force parallel to the aquaculture net and about 4.4 lbs. of force perpendicular to the aquaculture net (see col 5, ll. 5-7 where it talks about the impact blades function to remove barnacles when in use, giving the capability to be constructed and arranged to apply about 7.6 lbs. of force parallel to the aquaculture net and about 4.4 lbs. of force perpendicular to the aquaculture net).
Regarding claim 14, Lindgren discloses: a aquaculture net cleaning system (Figure 1 element 4) comprising; at least one propeller housing (Figure 6a element 20A) with a centrally disposed axis (see Detail X-X in the annotated figure below) with a plurality of blades (Figure 6 element 26) extending therefrom; an outer perimeter ring (Figure 6 element 28) secured to an outer tip of each said blade (see Detail A in the annotated figure below); and an elastomeric hub (Figure 6 element 24) constructed and arranged to prevent spike loads in a rotational direction and parallel to the rotational axis of the propeller simultaneously (the prior art meets the claim limitation by virtue it has the capability of being constructed and arranged to prevent spike loads in a rotational direction and parallel to the rotational axis of the propeller simultaneously).

    PNG
    media_image1.png
    681
    709
    media_image1.png
    Greyscale

However, Lindgren appears to be silent with respect to at least one knuckle secured to said outer perimeter ring.
Michaelsen teaches it was known in the art to have at least one knuckle (Figure 6 element 16/62) secured to said outer perimeter ring (element 16/62 is secured to element 14 (outer perimeter ring) via element 66 and 78, see also col. 4, ll. 47-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindgren to incorporate the teachings of Michaelsen to provide a cleaning feature of knuckles. Doing so allows the 
Regarding claim 15, Lindgren modified discloses the aquaculture net cleaning system according to Claim 14 including an elastomeric body having concave sections between the outer and inner diameters of the flexible element (see figure 6 element 24 has a concave section located between the outer and inner diameter).
Regarding claim 16, Lindgren modified discloses all the limitations as stated above in the rejection of claim 15, but appears to be silent wherein said elastomeric body has a durometer between 70 and 90 A shore hardness.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindgren by modifying said flexible element has a durometer between 70 and 90 A shore hardness, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so is to have the flexible element be rigid and able to withstand constant impact with nets in order to prevent device from breaking during use. See MPEP2144.07.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US Pub. No. 2012/0260443) in view of Michaelsen (US Patent No. 3,628,489) as applied to claim 14 above, and further in view of Bowler (US Patent No, 4,193,228).
Regarding claim 17, Lindgren modified discloses the aquaculture net cleaning system according to Claim 15 wherein said outer diameter and said inner diameter (see figure 6 element 24 has an inner and outer diameter) of elastomeric body and a mating surface (element 24 top surface), but appears to be silent that the flexible element and mating surface are splined.
Bowler teaches it was known in the art to have wherein an I.D. and O.D. (Figure 2 element 36, see also col. 2, ll. 25-26, has an outer and inner diameter) of the flexible element and mating surface are splined (see col. 2, ll. 25-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindgren to incorporate the teachings of Bowler to provide the aquaculture net cleaning system according to claim 15 wherein said outer diameter and said inner diameter and a mating surface are splined. Doing so allows the user to use a flexible element and mating surface are splined in order to distribute the load of the flexible element thus increasing the life of the device.

Response to Arguments
On pages 16-18, the applicant argues that the prior art Lindgren (US Pub. No. 2012/0260443), does not disclose the use of knuckles. Applicant's prior application was directed to flexible fingers that reach through the net. The Examiner refers to figure 6 element 32 as a knuckle, however element 32 is clearly defined as a flexible hook shaped finger. The Examiner respectively disagrees. Applicant's arguments regarding the feature of the knuckle are acknowledged, however, they are considered unpersuasive because it appears that applicant is merely arguing the fact that the prior art utilizes a different nomenclature for the same exact structure that the instant invention is claiming. In other words, the different name used in the prior art does not 
On pages 18-22, the applicant argues that the prior art Lindgren (US Pub. No. 2012/0260443) in view of Michaelsen (US Patent No. 3,628,489), specifically Michaelsen would catch and tear the nets. Michaelsen positions rotating blade shears so that the impact force of the rotating blades will shear off the barnacles at even cautions that the blades would remove hull paint if not properly recessed. The applicant further states that it would not be obvious to utilize the impacting blade shears taught by Michaelsen to engage soft nets, since the Michaelsen blades are configured and operate in a manner that would damage ship hulls if contact occurred. The examiner respectfully disagrees. Michaelsen discloses that the invention as being capable of removing barnacles from the hull of a ship without damaging an underlying paint coating (see col.1, ll. 67-69). Michaelsen further disclose the use of blades (element 16) that are used to remove barnacles from the hull of a ship, but also states in col. 2, ll. 75 to col. 3, ll. 1-3 that the blades have “working edges (element 18) are rounded to avoid unnecessary gouging of the paint on a ship hull in the event a blade happens to strike the hull surface during cleaning operations”. Thus the device is design to remove heavy 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/18/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723